Name: Commission Regulation (EEC) No 906/85 of 2 April 1985 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for animals other than young calves
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  agricultural activity
 Date Published: nan

 4. 4. 85 Official Journal of the European Communities No L 97 27 COMMISSION REGULATION (EEC) No 906/85 of 2 April 1985 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for animals other than young calves order that implementation of the measure concerned may continue in the normal way, the abovementioned sales should be extended to skimmed-milk powder put into storage before 1 September 1983 ; ' Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 591 /85 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), and in particular Article 4 (3) thereof, Whereas, pursuant to Commission Regulations (EEC) No 368/77(0 and (EEC) No 443/77(0, as last amended by Regulation (EEC) No 298/85 Q, the inter ­ vention agencies are to sell skimmed-milk powder put into storage before 1 August 1983 ; Whereas, in view of the limited quantities still avail ­ able which satisfy this condition as to age, and in HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 368/77 and Article 1 of Regulation (EEC) No 443/77, '1 August 1983 ' is hereby replaced by '1 September , 1983'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968 , p. 13 . 0 OJ No L 68 , 8 . 3 . 1985, p. 5 . 0 OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 90, 1 . 4. 1984, p. 1 . 0 OJ No L 52, 24. 2. 1977, p . 19 . (Ã  OJ No L 58 , 3 . 3 . 1977, p . 16 . 0 OJ No L 33 , 6. 2. 1985, p. 5 .